Case 3:18-cv-15048-FLW-LHG Document 24-1 Filed 09/24/20 Page 1 of 2 PagelD: 101

 

STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES
BUSINESS SUPPORT SERVICES
PO BOX 308
TRENTON, NJ 08646
August 28, 2020
John P Fuller, Esq.
Fuller, Fuller & Associates P.A.

12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181

RE: 3:18-Cv-1548-Flw-Lhg

The Independence Project Inc (Plaintiff)
VS: Shore Point Plaza Lic (Defendant)

Dear Sirs:
This is to acknowledge our receipt of the above listed complaint. We
will attempt to serve the complaint on the defendant in accordance with

NJSA 2A: 15-30.1.

Very truly yours,

Kae? flan ——

Elizabeth Maher Muoio
State Treasurer

New Jersey Is An Equal Opportunity Employer - Printed on Recycled and Recyclable Paper
Case 3:18-cv-15048-FLW-LHG Document 24-1 Filed 09/24/20 Page 2 of 2 PagelD: 102

STATE OF NEW JERSEY
DEPARTMENT OF TREASURY
PO BOX 303
TRENTON, NEW JERSEY 08625-0303

RETURN SERVICE REQUESTED

SSisisS725 coss

= Sars: U.S. POSTAGE > PITNEY Bowes
Beebe yg SPE, coves ¢ seater

AE so

Ar 20
zp oss28 $ 000.50
0000369701SEP 15 2020

‘a4 ¢ Se ae econ

 

arepedely fal pelfp pd cadp adh php pal az
